Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 1 of 17 PageID #: 51




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 JOHN DOE                              )
                                       )
                    Plaintiff,         )
                                       )
       v.                              )      Case No. 1:21-cv-00973-JRS-MPB
                                       )
 THE TRUSTEES OF INDIANA               )
 UNIVERSITY,    and INDIANA            )
 UNIVERSITY PURDUE ,                   )
 UNIVERSITY - INDIANAPOLIS             )
                                       )
                    Defendants.        )

                  BRIEF IN SUPPORT OF PLAINTIFF’S MOTION
                    FOR TEMPORARY RESTRAINING ORDER

       Plaintiff, John Doe (“Plaintiff”), by counsel, Jonathan A. Bont and Ian P.

 Goodman, for his Brief in Support of his Motion for Temporary Restraining Order

 (“TRO”) against Defendants The Trustees of Indiana University and Indiana

 University Purdue University – Indianapolis (“IUPUI”), states as follows:

                                  INTRODCUTION

       On Monday April 19, 2021, Defendants suspended Plaintiff, an international

 student with a 3.88 GPA, from IUPUI, when he was less than a month away from

 graduation and had only a few assignments and exams left to complete. The

 suspension followed Jane Roe’s accusation that Plaintiff raped her. But her

 accusation was not substantiated: she gave conflicting reports; there was evidence

 that refuted her reports; and Plaintiff provided a consistent version of events. And

 yet, inexplicably, IUPUI found Jane Roe credible, and summarily characterized
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 2 of 17 PageID #: 52




 Plaintiff as dishonest, and IUPUI ruled that Plaintiff had raped Jane Roe. The result

 was Plaintiff’s suspension from IUPUI until 2023.

       IUPUI’s decision making process was arbitrarily biased against Plaintiff due

 to his gender. Moreover, IUPUI’s policy in evaluating “consent” in the context of a

 sexual encounter is fundamentally flawed, as it has gender biased built in. As such,

 IUPUI violated Title IX, and the Court should not hesitate to immediately restrain

 IUPUI from enforcing its suspension of Plaintiff, which would prohibit him from

 graduating and likely result in the revocation of his student visa.

       Plaintiff is prepared for a full evidentiary hearing on the merits of his request

 for preliminary relief. The Court could convert this motion into one seeking a

 preliminary injunction, but time is of the essence. As stated in footnote 1 below,

 Plaintiff has imminently approaching presentations and exams. To the extent IUPUI

 is seriously concerned for the safety of its student body and, in particular, Jane Roe

 (who has continually been on the same campus as Plaintiff since the September 11,

 2020 incident in question) its concern would be mitigated because Plaintiff can

 complete all his remaining coursework remotely.

                                        FACTS

       Plaintiff is a 22 year-old black male. He is citizen of Nigeria and is permissibly

 in the United States on a student visa. During the period relevant to this matter,

 Plaintiff was enrolled as an undergraduate student in his senior year of studies, at

 IUPUI, where he was pursuing a degree in mechanical engineering. Plaintiff is an

 exemplary student. He had earned a 3.88 grade point average and, prior to the




                                           2
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 3 of 17 PageID #: 53




 wrongful suspension that is the subject of his Complaint and motion for TRO, was on

 the cusp of completing his undergraduate coursework1 and graduating, on May 15,

 2021, with honors. (Exhibit A, ¶¶ 1-5.) Moreover, Plaintiff had been accepted into an

 IUPUI mechanical engineering graduate program, which he had been set to begin in

 fall 2021.

        IUPUI has just informed Plaintiff that the continued validity of his student

 visa depends on his continued engagement in educational pursuits, namely with

 IUPUI. As such, it appears IUPUI is commencing proceedings to revoke Plaintiff’s

 student visa. (Exhibit 1 to Exhibit A.)

     A. Plaintiff and Jane Roe’s Interactions

        Defendants’ suspension of Plaintiff arose from IUPUI’s investigation of a

 sexual encounter between him and Jane Roe. On or about September 12, 2020, Jane

 reported to the Indiana University Police Department (“IUPD”) that, on September

 11, 2020, Plaintiff burglarized her apartment and confined her therein and raped her.

 (Exhibit B, IUPUI Report of Allegations.) On September 14, 2020, IUPD notified


 1At the time he was suspended, Plaintiff had remaining the following coursework in
 order to complete his undergraduate studies:
    - ME 569 (Mechanical Behavior of Materials): second mid-term exam April 19,
        2021; final exam May 3, 2021;
    - ME 551 (Finite Element Analysis): group presentation on May 3, 2021;
    - ME 406 (Robust Design): presentation on April 28, 2021; final paper due May
        5, 2021;
    - ME 46200 (Capstone Design): work with group on project and present on May
        6, 2021; and
    - ME 48200 (Control System Analysis & Design): assignment due May 2, 2021;
        final exam May 4, 2021.
 (Exhibit A, ¶ 5.)




                                           3
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 4 of 17 PageID #: 54




 IUPUI of Jane’s allegations. (Exhibit C, IUPUI Final Investigation Report, p. 1.)

 IUPUI proceeded to investigate Jane’s allegations, with its inquiry focused on

 whether Plaintiff had violated the Indiana University Discrimination, Harassment,

 and Sexual Misconduct Policy UA-03 (the “Policy”) and the IUPUI Code of Student

 Rights, Responsibilities and Conduct (the “Code”). (Exhibit C, p. 1; see Exhibit D, the

 Policy, Exhibit E, the Code.)

       Plaintiff and Jane were acquainted long prior to the encounter that led to her

 allegations against him. They had met in 2019 in a class at IUPUI. Jane soon told

 Plaintiff she had feelings for him, and she multiple times asked Plaintiff to spend

 time with her. They spent time together three times during October 2019. The first

 time, Jane initiated kissing Plaintiff. The second time, Plaintiff accepted Jane’s

 invitation for him to watch her in a dance practice. The third time, Jane repeatedly

 expressed to Plaintiff her desire that they find privacy. Once they did, in Plaintiff’s

 vehicle, they engaged in a consensual sexual encounter, where Jane ultimately told

 Plaintiff she wanted to have sex with him, though Plaintiff declined because he did

 not have a condom. (Exhibit A, ¶ 6.)

       Following their consensual sexual encounter, after Plaintiff drove Jane home,

 Jane sent him text messages stating that the two of them should not be in a

 relationship because she was not ready to date. At the time, Plaintiff and Jane had

 spent minimal time together, and had never discussed a relationship. Thus, Plaintiff

 was confused by Jane Roe’s text messages. In any case, Plaintiff responded that he

 understood and respected her position. (Exhibit A, ¶ 6.)




                                           4
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 5 of 17 PageID #: 55




       Plaintiff and Jane Roe did not communicate again until March 2020, when

 Jane commented on an Instagram post that Plaintiff made. After that, they

 exchanged a small number of messages on Instagram. They engaged in similar,

 infrequent communications on Instagram during June, July and August 2020.

 (Exhibit A, ¶ 7.)

       On September 11, 2020, Jane, in text messages to Plaintiff, invited him to her

 apartment. Plaintiff agreed and arrived at approximately 6 p.m., and the two of them

 engaged in a consensual sexual encounter. As the sexual encounter progressed, Jane

 asked Plaintiff if he had a condom; Plaintiff said he did, but it was too old to use. Jane

 stated she had a condom, which she retrieved and gave to Plaintiff. Jane stated that

 she had not had sex before but wanted to at that time. Plaintiff and Jane began

 having sex. Jane multiple times expressed to Plaintiff that she was experiencing

 discomfort and asked him to stop penetrating her; each time Plaintiff promptly

 complied. But on each occasion, the two spoke and Jane voluntarily reengaged in sex

 with Plaintiff. Eventually, Plaintiff became uncomfortable with Jane telling him to

 stop and then reinitiating the encounter, and he stated they should not continue to

 have sex. (Exhibit A, ¶ 8.)

       Jane began to cry. She asked Plaintiff, “What are we now?” Plaintiff responded,

 stating that he was not under the impression that they were in a relationship. Jane

 instructed him to leave. Plaintiff complied. When he arrived home, he texted and

 called Jane, but she did not answer. Plaintiff and Jane have not communicated since.

 (Exhibit A, ¶ 9.)




                                             5
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 6 of 17 PageID #: 56




    B. IUPUI’s Administrative Process

       On or about February 18, 2021, IUPUI tendered to Plaintiff a Final

 Investigation Report, which detailed IUPUI’s investigation of whether Plaintiff had

 violated the Code and the Policy (the “Report”). The Report indicated there were few

 undisputed material facts, while most operative, materials facts were disputed.

 Nevertheless, the Report provided that charges against Plaintiff, under both the Code

 and the Policy, concerning alleged sexual harassment and abuse, were warranted.

 (Exhibit C, pp. 19-22.)

       When IUPUI was investigating Jane’s allegations against Plaintiff, Plaintiff

 asked Kailey Rigdon, who was investigating the matter on behalf of IUPUI, what

 witnesses at the hearing would be presented against him and what witnesses he could

 bring. Ms. Rigdon responded that only witnesses who had first-hand accounts of the

 incident could be called at the hearing. Because only Jane and Plaintiff had been

 present during the incident, following Ms. Rigdon’s instruction, Plaintiff called no

 witnesses at the hearing. But, as it turned out, the Hearing Panel did not hold Jane

 to Ms. Rigdon’s instruction. For example, Jane’s mother, who had no first-hand

 knowledge of the incident, was permitted to testify. Had Plaintiff known such

 witnesses were permitted, I would have brought some of his own, potentially

 including an IUPUI professor who had observed Jane and Plaintiff in a classroom

 setting together. (Exhibit A, ¶ 10.)

       On March 5, 2021, IUPUI’s University Hearing Panel conducted a hearing

 regarding the charges against Plaintiff for alleged violations of the Code and the




                                          6
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 7 of 17 PageID #: 57




 Policy. The Hearing Panel ruled that Plaintiff had violated the Code and the Policy

 by committing sexual assault, rape and forcible sodomy or sexual assault or forcible

 fondling. As a result, IUPUI suspended Plaintiff until May 21, 2023. (See generally

 Exhibit F.)

        On April 3, 2021, Plaintiff tendered to IUPUI his appeal of the Hearing Panel’s

 ruling against him. In his appeal, Plaintiff took issue with the Hearing Panel’s

 weighing of the evidence, namely its finding that Jane had been credible, despite

 several evidentiary reasons that clearly indicated she was not. Moreover, Plaintiff

 took issue with the Hearing Panel’s finding that he had been uncredible, despite little

 to no basis for this finding. For example, Plaintiff stated that the Hearing Panel had

 identified as a “foundation” for their adverse ruling that Jane had provided consistent

 accounts of the incident to witnesses. (Exhibit G, pp. 2-8.) Plaintiff identified that this

 was obviously false, considering:

        -   in a phone call to a friend after the incident, Jane stated she and Plaintiff
            had gone to a party and gotten drunk and then, back at her apartment,
            Plaintiff had raped her; but, at the hearing, Jane stated she did not convey
            such information to her friend and she did not know where her friend would
            have acquired such information; and, the friend, at the hearing, stated she
            specifically remembered Jane providing her such information;
        -   Jane told another friend that Plaintiff had come to her apartment and she
            thought he had raped her; and
        -   Jane told a third friend that Plaintiff came to her apartment and, while
            they sat on the couch, Plaintiff had suddenly picked her up and taken her
            to the bedroom and raped her.

 (Exhibit G, pp. 2-3.)

        In his appeal, Plaintiff identified that the Hearing Panel, rather than finding

 that Jane’s conflicting statements of the incident diminished her credibility, found




                                             7
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 8 of 17 PageID #: 58




 that the witnesses’ accounts strengthened her credibility. Plaintiff went on to identify

 additional reasons why the Hearing Panel could not have reasonably found Jane

 credible. Jane testified that she had not consented to Plaintiff kissing her breasts and

 touching her genitals. The Hearing Panel, however, determined that there had been

 insufficient evidence to find that these sexual acts had not been consensual – thereby

 impliedly calling into question Jane’s credibility. Moreover, the Hearing Panel

 apparently ignored that, although Jane had claimed Plaintiff had strangled her neck

 during sex, a close-in-time medical examination of Jane revealed no trauma to her

 neck. Further, the Hearing Panel disregarded that Jane had apparently reported to

 IUPD that Plaintiff had burglarized her apartment and then, at the hearing, had

 acknowledged he had been a welcomed guest. Despite all this, Plaintiff identified, the

 Hearing Panel expressly stated it had been assured of Jane’s credibility. (Exhibit G,

 pp. 2-8.)

        In his appeal, Plaintiff identified additional irregularities in the Hearing

 Panel’s decision-making process. In characterizing Plaintiff’s testimony, the Hearing

 Panel, in its Outcome Letter, had written, “The Respondent admitted that the

 Complainant asked him to stop penetrating her.” (Exhibit F, p. 3.) This fact, which

 was seemingly crucial to the Hearing Panel’s ruling, was a significant

 mischaracterization of Plaintiff’s actual testimony. In actuality, Plaintiff had testified

 that Jane had several times asked Plaintiff to stop because she was hurting and, after

 Plaintiff complied, she verbally expressed her desire to continue to engage in sex –

 until Plaintiff declined to continue. (Exhibit G, p. 4.)




                                             8
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 9 of 17 PageID #: 59




       In sum, Plaintiff devoted a substantial portion of his appeal to identifying how

 the case presented to the Hearing Panel had been one of “he-said-she-said.” And,

 Plaintiff identified, while there were several reasons to question Jane’s credibility, if

 not to find her outright uncredible, the Hearing Panel merely concluded that Jane

 had been truthful and Plaintiff dishonest. (See generally Exhibit G.)

       Moreover, Plaintiff identified how the Hearing Panel omitted key facts from its

 Outcome Letter, and presumably, therefore, from its decision making process. The

 Hearing Panel inexplicably disregarded that they had learned at the hearing, for the

 first time, that Plaintiff and Jane had had a consensual sexual encounter in October

 2019. In other words, Jane had not disclosed this fact at any previous time during the

 investigation. The Hearing Panel similarly disregarded the fact that Jane had not

 herself disclosed this consensual sexual encounter to investigators or the Hearing

 Panel. Rather, the encounter was elicited on Plaintiff’s cross examination of Jane.

 (Exhibit G, pp. 6-7.) This consensual sexual encounter and Jane’s apparent attempt

 to shield it from discovery were indisputably relevant to both whether the sexual

 encounter at issue had been consensual and to Jane’s credibility – but the Hearing

 Panel discarded them.

       Plaintiff also argued in his appeal that Jose Magallon Macie, who had been

 Chair of the Hearing Panel, had had a conflict of interest that should have precluded

 his participation. According to the published description of Mr. Macie’s job at IUPUI,

 he was a primary investigator and hearing officer of allegations of personal

 misconduct. Thus, Mr. Macie’s involvement in this matter was seemingly akin to a




                                            9
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 10 of 17 PageID #: 60




 detective and a judge. This scenario presented an obvious conflict of interest, but Mr.

 Macie proceeded in his role even so. (Exhibit G, pp. 8-10.)

       Finally, Plaintiff pointed out in his appeal, the sanction imposed against him

 was disproportionate to the violations allegedly committed. Plaintiff identified that,

 in determining the sanction, the Hearing Panel had not considered the lack of

 aggravating factors and presence of mitigating factors. They did not consider that

 Plaintiff had no previous disciplinary or criminal history and that, even taking the

 allegations as true (which Plaintiff vehemently denies), he was a welcomed guest in

 Jane’s apartment, not an intruder. Nevertheless, the Hearing Panel suspended

 Plaintiff from academic participation for two years, precluding him from graduating

 from IUPUI or any other institution of higher education and from working in the

 profession he had pursued. (Exhibit G, pp. 10-12.)

                                 LEGAL STANDARD

       In his motion for TRO, Plaintiff requests that the Court immediately (albeit

 temporarily) restrain Defendants from enforcing the suspension of Plaintiff from

 IUPUI and seeking to revoke Plaintiff’s student visa.

       The Court has the power to issue a temporary restraining order (“TRO”) in

 accordance with Rule 65. A TRO should be granted if the movant (1) has some

 likelihood of success on the merits, (2) has no adequate remedy at law, and (3) will

 suffer irreparable harm if the order is denied. Baskin v. Bogan, 12 F.Supp.3d 1137,

 1140 (S.D. Ind. 2014). If these elements are met, the Court should consider the

 irreparable harm to the non-movant and balance it against the harm to the movant.




                                           10
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 11 of 17 PageID #: 61




 Id. The essence of a TRO “is its brevity, its ex parte character, and (related to the

 second element) its informality.” Geneva Assur. v. Medical Emergency Services, 964

 F.2d 599, 600 (7th Cir. 1992). A TRO can be put in place to stop irreparable harm just

 so long as is necessary to hold a hearing. Granny Goose Foods, Inc. v. Brotherhood of

 Teamsters, etc., 415 U.S. 423, 439 (1974).

                                      ARGUMENT

    A. Plaintiff is reasonably likely to succeed on the merits of his Title IX claim.

       “Title IX bars the imposition of university discipline where gender is a

 motivating factor in the decision to discipline.” Yusuf v. Vassar College, 35 F.3d 709,

 715 (2d. Cir. 1993). In Yusuf, the court stated that “plaintiffs who claim that an

 erroneous outcome was reached must allege particular facts sufficient to cast some

 articulable doubt on the accuracy of the outcome of the disciplinary proceeding.” Id.

 Plaintiff, by the facts identified above, and by those affirmed by him in his

 Declaration, has met this standard – particularly at this stage where the requisite

 standard is to show “some likelihood” of success on the merits.

       The facts set forth above show that gender was a motivating factor in the

 decision to discipline Plaintiff. Despite the fact that Jane Roe stated to a friend the

 night of the incident that alcohol played a factor (which she later denied), reported to

 campus police that Plaintiff had burglarized her (where text messages later revealed

 she invited Plaintiff to her apartment) and failed to disclose that she and Plaintiff

 had another consensual sexual encounter less than a year prior to the one in question,

 IUPUI decided her story that Plaintiff raped her was true. And, despite the fact that




                                           11
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 12 of 17 PageID #: 62




 Plaintiff’s version of the story did not change throughout and accounted for the

 awkwardness and discomfort of his and Jane Roe’s attempt at intercourse, IUPUI

 discredited his account entirely.

       The Policy’s flawed definition of “consent” may have guided IUPUI’s biased,

 wrongful decision. The Policy defines “consent” as follows: “Consent cannot be

 assumed based on silence, the absence of ‘no’ or ‘stop,’ the existence of a prior or

 current relationship, or prior sexual activity.” (Exhibit D, p. 35.) The Policy does not

 affirmatively state that such factors are absolutely relevant to whether consent

 exists, though they may be dispositive. Under Policy, the Hearing Panel would have

 necessarily shifted the burden to Plaintiff to prove consent – and then arbitrarily

 discarded all evidence he presented that Jane Roe had, in fact, consented to the sexual

 encounter. That is exactly the sort of injustice that Title IX prohibits.

       Moreover, Plaintiff is likely to succeed on the merits of his Title IX claim

 because of the arbitrary and unfair manner in which the Hearing Panel conducted

 the hearing. IUPUI, by Ms. Rigdon, expressly told Plaintiff that no witnesses could

 testify at the hearing had not been present at the incident. Plaintiff, therefore,

 adhered to this instruction. But, with the Hearing Panel’s acquiescence, Jane did not.

 This meant that Plaintiff was precluded from presenting witnesses, such as an IUPUI

 professor, who could have testified regarding the interactions of Plaintiff and Jane

 long before the incident. This was a clear instance of gender bias against Plaintiff.

       Case law supports Plaintiff’s likelihood of success on the merits. In Doe v.

 University of Notre Dame, 3:17-CV-298, 2017 WL 1836939, at *11-13 (N.D. Ind.



                                            12
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 13 of 17 PageID #: 63




 2017),2 Notre Dame had dismissed Doe from the university only two weeks before he

 was set to graduate. Id. at *1. The granted Doe’s request for a temporary restraining

 order against Notre Dame’s dismissal of him. Id. In its ruling, the Court emphasized

 that Doe sought “narrow” relief: he sought only to take his two final exams, which,

 the Court stated made “time [of] the essence.” Id. And, in granting Doe’s motion, the

 Court considered important that while the accuser had characterized Doe as an

 unwelcomed, intimidating pursuer, the evidence cumulatively called the accuser’s

 characterization into question, as well as her credibility. Id. at *10. Moreover, the

 Court found that while Notre Dame purported to permit only “witnesses to the

 incident” to testify at the hearing, its application of that phrase was arbitrary and, in

 practice, skewed against Doe. Id. at *6, 10. In addition, the Court noted that the

 hearing had been unfair because the hearing panel had cherry-picked which

 communications among Doe and the accuser to consider and refused to consider

 pertinent evidence to the accuser’s credibility and state of mind. Id. at 11.

        All these factors, and more, are present in this matter. Plaintiff seeks narrow

 relief. Jane’s credibility, regarding both her relationship with Plaintiff and the

 incident in question, was substantially impaired, and yet the Hearing Panel found

 otherwise. IUPUI arbitrarily precluded Plaintiff from presenting supportive

 witnesses at the hearing but permitted Jane to do so. And, the Hearing Panel cherry-

 picked which communications among Plaintiff and Jane to consider. This resulted in



 2 The Doe v. Notre Dame opinion was subsequently vacated (see 2017 WL 7661416), but not on
 substantive grounds. Rather, the parties merely requested dismissal of the lawsuit, which required
 the restraining order be lifted. Id.


                                                13
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 14 of 17 PageID #: 64




 the Hearing Panel disregarding a host of communications that depict the true nature

 of Jane and Plaintiff’s acquaintance, which largely consisted of Jane pursuing one-

 on-one time with Plaintiff.

    B. Plaintiff will suffer irreparable harm and lacks an adequate remedy at law if
       the Court denies his motion for TRO.

       If Plaintiff is not permitted to complete the remaining weeks of his college

 education, he will likely lose his immigration status and be deported. And, given the

 timing, he is unable to immediately transfer to another university in order to

 complete this semester’s course work. In addition, the suspension precludes Plaintiff

 from pursuing the graduate program he had already been accepted into, which, again,

 jeopardizes his immigration status. Graduate program aside, even if Plaintiff sought

 to complete his undergraduate degree elsewhere, another university is unlikely to

 accept an application for enrollment for the fall 2021 semester from him, given the

 suspension for sexual misconduct on his academic record. Clearly, the harm inflicted

 by Defendants’ immediate suspension is irreparable and it is beyond the ability of

 money to fix.

       And, again, case law supports Plaintiff’s position. In Doe v. Notre Dame, the

 Court found that precluding Doe from taking the two exams he needed to graduate

 would constitute irreparable harm. See 2017 WL 1836939, at *12. In so holding, the

 Court stated:

       What’s more, because of the timing of the University’s discipline here,
       avoiding a gap in John’s educational career is even more difficult. The
       pendency of the litigation inevitably creates a gap in John’s education,
       as he was dismissed from the University just short of completing the
       semester and without an undergraduate degree. As noted, John has



                                          14
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 15 of 17 PageID #: 65




       indicated, without contradiction by the University, that only two
       remaining courses (which were interrupted by his dismissal) are
       necessary for his degree requirements. [DE 9 at 5.] Even if John prevails
       in this case and the disciplinary dismissal is set aside by the final relief
       awarded, in order to earn his degree John would still be required to
       interrupt his career, return to South Bend and retake the two courses
       necessary for his degree. This would extend the unavoidable gap in
       John’s academic career represented by the pendency of this lawsuit.

       I am persuaded that this gap constitutes irreparable harm to John’s
       reputation and resumé for purposes of career prospects and possible
       further academic advancement. The questions the gap raises, and the
       explanation it requires, are potentially damaging to John in a manner
       not compensable by money damages and not repaired by permanent
       injunctive relief that might be granted after a decision on the merits in
       John’s favor. To repeat, the preliminary relief John seeks is very
       narrow—an injunction that he be allowed to take two exams—and is
       appropriate to minimize the consequences of the irreparable harm
       attributable to the pendency of the lawsuit, if John meets the other
       requirements for preliminary injunctive relief.

 Id. See also Doe v. Middlebury Coll., No. 1:15-CV-192-JGM, 2015 WL 5488109, at *1

 (D. Vt. 2015); Ritter v. State of Oklahoma,, No. CIV-16-0438-HE, 2016 WL 2659620,

 at *1 (W.D. Okla. 2016) (Courts in both cases, faced with requests for preliminary

 relief, finding plaintiffs subjected to irreparable harm due to suspensions from

 coursework).

       Plaintiff’s circumstance is strikingly similar to that of the plaintiff in the Notre

 Dame matter. He, too, seeks narrow relief, has minimal coursework to complete and,

 if precluded from doing so, would be burdened with explaining a practically

 inexplicable gap in his education.

       This Court’s authority to grant an immediate TRO until such time as the

 parties can be heard at a formal hearing is quite literally the only way for Plaintiff to

 avoid irreparable harm that will come from his immediate suspension. As indicated



                                            15
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 16 of 17 PageID #: 66




 above, Plaintiff has already missed a second mid-term exam that he will need to make

 up, and he has a final presentation to give on April 28, with a host of final exams and

 assignments due the first week of May. Plaintiff is prepared to proceed with a hearing

 on the merits of his request for temporary relief as soon as this Court’s calendar will

 allow, and he is taking all available steps to provide Defendants with notice of his

 Complaint and motion for TRO.3 Moreover, counsel for Plaintiff is prepared to answer

 any questions the Court may have prior to ruling on the pending motion for TRO.

        WHEREFORE, for the reasons stated herein, Plaintiff, John Doe, by counsel,

 Jonathan A. Bont and Ian P. Goodman, respectfully requests that the Court grant

 Plaintiff’s motion for TRO and immediately enjoin Defendants from enforcing

 IUPUI’s suspension on Plaintiff and from seeking to revoke Plaintiff’s immigration

 status until such time as the parties can be heard in this Court.

                                              Respectfully submitted,

                                              /s/ Ian P. Goodman
                                              Jonathan A. Bont, Attorney No. 28476-49
                                              Ian P. Goodman, Attorney No. 30645-59
                                              Paganelli Law Group
                                              10401 N. Meridian St., Suite 450
                                              Indianapolis, IN 46290
                                              Phone:       317.550.1855
                                              Fax:         317.569.6016
                                              E-Mail:      jon@paganelligroup.com
                                                           ian@paganelligroup.com

                                              Counsel for Plaintiff, John Doe




 3Plaintiff will make a subsequent filing with the Court regarding his efforts to provide notice to
 Defendants of the Complaint and motion for TRO.


                                                16
Case 1:21-cv-00973-JRS-MPB Document 12 Filed 04/22/21 Page 17 of 17 PageID #: 67




                              CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2021, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to parties of record by operation of the

 Court’s electronic filing system. Parties may access this filing through the Court’s

 system.

        Additionally, I am having this Brief and the contemporaneously filed Motion

 served on Indiana University Purdue University – Indianapolis by hand delivery to:

        IUPUI Office of Chancellor
        University Hall, Suite 5010
        301 University Blvd.
        Indianapolis, IN 46202

        Further, I am having this Brief and the contemporaneously filed Motion served

 on The Trustees of Indiana University by FedEx overnight mail to:

        Michael Mirro MD
        Franklin Hall 200
        601 E. Kirkwood Ave.
        Bloomington, IN 47405

                                           /s/ Ian P. Goodman
                                           Ian P. Goodman




                                             17
